

115 HR 5850 IH: Puerto Rico Higher Education Disaster Relief Act
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5850IN THE HOUSE OF REPRESENTATIVESMay 16, 2018Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to waive the 90–10 rule for proprietary institutions
			 impacted by Hurricanes Irma or Maria.
	
 1.Short titleThis Act may be cited as the Puerto Rico Higher Education Disaster Relief Act. 2.FindingsCongress finds the following:
 (1)On September 6, 2017, Hurricane Irma made landfall in Puerto Rico, particularly affecting its east coast and the islands of Vieques and Culebra.
 (2)While Puerto Rico was recovering from Hurricane Irma, on September 20, 2017, Hurricane María made landfall in Puerto Rico as a category 4 hurricane, being the worst storm to strike the Island in over 80 years.
 (3)Consequently, Puerto Rican institutions of higher education have faced extraordinary expenses to continue their operations, such as power generators, fuel, additional security guards, transportation, cleaning, reconstruction, food, potable water, among others. In most cases, the insurance companies are not covering the damages or losses or have delayed payments.
 (4)Students in Puerto Rico lack the funds to cover their tuition payment plans because they have been using such funds to deal with their own extraordinary expenses in the aftermath of Hurricanes Irma and María. While other students are leaving the Island and continuing their studies in the contiguous United States.
 (5)As a result of Hurrianes Irma and Maria, Puerto Rican for-profit higher education institutions are unable to comply with the 90–10 Rule under section 487(a)(24) of the Higher Education Act of 1965 (20 U.S.C. 1084(a)(24)) because they are unable to meet the requirement that not less than ten percent of such institution's revenues be derived from sources other than funds provided under title IV of such Act (20 U.S.C. 1070 et seq.).
 3.Waiver of 90–10 ruleSection 487(a)(24) of the Higher Education Act of 1965 (20 U.S.C. 1084(a)(24)) is amended— (1)by striking (24) In the case of and inserting the following:
				
					(24)
 (A)In the case of; and (2)by adding at the end the following:
				
 (B)Subparagraph (A) shall not apply with respect to fiscal years 2018 through 2020 to an institution described in such subparagraph (A) that is located in an area declared as a major disaster under the Robert T. Stafford Disaster Relief and Emergency Assistance Act resulting from Hurricane Irma or Maria..
			